DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dextreit (U.S. Pub No. 20130332015).
Regarding claim 1, Dextreit discloses a method for a vehicle system configured for movement along one or more routes during a trip, comprising: determining a change in life (See paragraph 0033, 0035, 0068, 0080) of an on-board energy storage device (125B) based on operation of a vehicle subsystem (See paragraphs 0116-0119) during the trip; determining a change in fuel usage (See paragraphs 0032, 0034, 0069, 0080) of an engine (111) based on the operation of the vehicle subsystem during the trip; and switching an operating mode of the vehicle subsystem based at least in part on one of the change in the life of the on-board energy storage device, or the change in the fuel usage of the engine (See paragraph 0010, 0152). 
Regarding claims 4-8, 12-16, Dextreit discloses generating a trip plan based at least in part on determining a fuel cost or an energy storage device cost savings for at least a section of the one or more routes of the trip (See paragraph 0079,0080, 0139); wherein switching the operating mode of the vehicle subsystem includes switching operating modes of at least one auxiliary vehicle subsystems during the trip (See paragraph 0010, 0152); determining a trip plan based on switching the operating mode of the vehicle subsystem, and switching one or more energy storage device operational parameters during the trip based on the trip plan (0010, 0116, 0119, 0152); wherein the energy storage device (See paragraph 0161) operational parameters include at least one of initial battery capacity, battery C-rate, battery power, battery degradation, existing battery life, battery power rate limits, battery temperature, battery voltage, battery state of charge, battery depth of discharge, battery ohmic resistance, battery nameplate capacity, or cycling frequency; and wherein switching the operating mode of the vehicle subsystem is based at least in part on engine operational parameters selected from engine type, engine volume, engine efficiency, and engine horsepower (See paragraphs 0049, 0077).  
Regarding claim 9, Dextreit discloses as shown in Figs. 1-7 a system comprising: a controller (140) configured to: determine a change in life (See paragraphs 0033, 0035, 0068, 0080) of an on-board energy storage device (125B) based on operation of a vehicle subsystem during a trip; determine a change in fuel usage (See paragraph 0032, 0034, 0069, 0080) of an engine (111) based on the operation of the vehicle subsystem during the trip; and switch (See paragraph 0010, 0152) an operating mode of the vehicle subsystem based at least in part on one of the change in the life of the on-board energy storage device, or the change in the fuel usage of the engine.  

Claim(s) 1-3, 9-11, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al.  (U.S. Pub No. 20170101030).
Regarding claims 1-3, 9-11, 17-20, Hughes et al. disclose a method/system comprising a controller (140) for a vehicle system configured for movement along one or more routes during a trip, comprising: determining a change in life  of an on-board energy storage device based on operation of a vehicle subsystem during the trip (See paragraph 0136, 0158); determining a change in fuel usage (See paragraph 0149, 0169) of an engine (121) based on the operation of the vehicle subsystem during the trip; and switching an operating mode of the vehicle subsystems (180, 182, 184) based at least in part on one of the change in the life of the on-board energy storage device, or the change in the fuel usage of the engine. The features of the claims disclosed with sufficient specificity include a cooling subsystem (180) (See paragraph 0158-0160). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aberte (U.S. Pub No. 20040065489) discloses a method to regulate the supply of energy to an electric drive and other loads using a hybrid energy supply system that comprises a fuel cell and an energy storage buffer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661